             Case 1:20-cr-10126-ADB Document 13-1 Filed 03/31/21 Page 1 of 12




                                       ADVERTISEMENT




CALIFORNIA




‘Mad rush’ for COVID-19 vaccine is on for Californians ages 50
to 64 as expansion nears
                                                                                LOG IN
                Case 1:20-cr-10126-ADB Document 13-1 Filed 03/31/21 Page 2 of 12




As vaccine eligibility expands, adults 50 to 64 race to get their shot starting April 1. (Al Seib / Los Angeles Times)


By HAYLEY SMITH, LUKE MONEY, COLLEEN SHALBY

MARCH 27, 2021 6 AM PT




The countdown is on.


California on Thursday announced that all adults will become eligible for a COVID-19
vaccine beginning April 15, spurring an immediate flurry of phone calls, appointment
requests and people trying to secure their spots in line.


But the two-week window before the free-for-all begins marks a critical point in the
state’s vaccine rollout — particularly for people between the ages of 50 and 64, who
become eligible April 1. A patchwork of rules, uncertainty about supply levels and
              Case 1:20-cr-10126-ADB Document 13-1 Filed 03/31/21 Page 3 of 12
questions about capacity and accessibility remain even as they ready themselves for
their turn.


“Two weeks is not enough time for the 50 to 64 rollout,” Burbank resident Jim
Chadwick, 64, said Friday. “It’s going to be a mad rush on April 1.”

                                         ADVERTISING




The California Department of Finance, which monitors population data, projects that
there are nearly 1.9 million people in L.A. County between the ages of 50 and 64, and
7.2 million in the state. Currently, only about 23% of Californians in that age group have
received at least one dose of a vaccine, according to the state, compared with 37% of
people 18 to 49, likely due to occupation or health status.


Rafi Nazarians, associate state director at AARP, said the short vaccination window for
people 50 to 64 is a cause of some apprehension.


“The two-week period is concerning given the challenges that remain with supply and
access to technology,” he said. “We’re going to continue to urge the prioritization of
           Case 1:20-cr-10126-ADB Document 13-1 Filed 03/31/21 Page 4 of 12
those 50-plus Californians … just to ensure that those who are highest risk are able to
obtain vaccines.”


                 CALIFORNIA

                 All California adults can get COVID-19 vaccine next month
                 March 25, 2021




                                         ADVERTISEMENT




It’s not clear exactly how many people between the ages of 50 and 64 have yet to be
vaccinated in L.A. County. Some would have already become eligible either through
their work or because they have qualifying health conditions.


“So it’s not like we’re starting from scratch,” said Dr. Paul Simon, chief science officer
for the county Department of Public Health.


However, he estimated Friday that somewhere between 800,000 and 1 million
additional people would become eligible as of April 1.


“There will likely be a rush. I want to make sure the public recognizes that there may be
challenges to getting an appointment immediately,” he said during a briefing. “It just,
again, reflects the limited supply of vaccine.”
           Case 1:20-cr-10126-ADB Document 13-1 Filed 03/31/21 Page 5 of 12




                                        ADVERTISEMENT




On a positive note, state officials have said that a major surge of supply is imminent —
with weekly allocations expected to grow to about 2.5 million doses over the first half of
April — which will help accommodate the huge swell of people.


Federal officials said they expect more than 11 million Johnson & Johnson doses —
which require only one shot — will be delivered nationwide next week, a huge number
compared with what’s been shipped to date.


L.A. County is already starting to see a boost in its supply of shots. The county
anticipates getting 338,100 total doses next week, which is a 21% increase from this
week and, Simon said, appears to be the highest weekly allotment to date.


Over the last month, the county had been receiving more in the neighborhood of
250,000 to 280,000 doses a week, he said.




                                        ADVERTISEMENT
           Case 1:20-cr-10126-ADB Document 13-1 Filed 03/31/21 Page 6 of 12




However, it will take time for the county to work through its already lengthy vaccination
queue, as well as accommodate those who will soon become eligible.


This, as is the case with so many things in the time of COVID-19, will be a balancing act,
Simon said.


“Even with an increased supply of vaccine, we certainly can’t handle close to a million
people over that first week, given all the other groups that are also currently being
vaccinated,” he said. “But I would expect, over the following several weeks, the demand
will diminish a bit and things will open up, particularly as this vaccine supply continues
to increase. And so I urge people to just be patient.”


But people over 50 have been tremendously impacted by the pandemic and should not
be forgotten, AARP’s Nazarians said. More than 90% of all COVID-19 deaths in
California have been people 50 and older, according to state data, and many are still
facing issues with mobility, language barriers and technology.




                                        ADVERTISEMENT




“We’re going to be urging the state of California to do more to reach older adults,
particularly those that aren’t online and those who are homebound,” he said. “It’s just
           Case 1:20-cr-10126-ADB Document 13-1 Filed 03/31/21 Page 7 of 12
important to us that all Californians have access to accurate and transparent
information on the vaccines.”


Santa Monica resident Jon Ferrara, 61, was also concerned about barriers for his age
group.


“I am not worried about my ability to secure a vaccine appointment, as I am quite
resourceful and technical,” he said, “but I am concerned about those who are older or
have less access to digital technology required to fill out forms.”


He was skeptical about the state’s ability to vaccinate the group between April 1 and 14.
“California would need to vastly scale vaccine delivery sites and sign-up access to get all
residents 50 to 64 vaccinated in two weeks,” Ferrara said.




                                         ADVERTISEMENT




                 CALIFORNIA

                 With a big boost coming in the COVID-19 vaccine supply, California expands
                 eligibility
                 March 26, 2021




Contributing to the two-week gantlet is a lack of consistency — not only across the state,
but even within some counties. Some parts of California, including Long Beach, and
           Case 1:20-cr-10126-ADB Document 13-1 Filed 03/31/21 Page 8 of 12
Solano and Contra Costa counties, have already opened COVID-19 vaccine eligibility to
people ages 50 to 64. Residents still aren’t sure whether and when it’s acceptable to
cross county lines.


And while some counties have already expanded eligibility beyond state guidance,
others continue to vie for more supply. In Santa Clara County, which recently moved
into the state’s orange tier for further reopening, officials on Thursday once again
announced that it was awaiting adequate supply to meet the current and upcoming
demand.


“We are excited to expand eligibility. That is why we have been scaling up capacity so
rapidly — so that we can quickly vaccinate as many eligible people who live and work
here as possible,” said Dr. Marty Fenstersheib, COVID-19 testing and vaccine officer for
the county. “Currently, our challenge is not one of capacity or eligibility, but supply.”




                                        ADVERTISEMENT




The county, like the state, has the capacity to administer a significant number of doses
once allocation increases. Officials said the county is capable of delivering 200,000
vaccinations per week. So far, 805,000 doses have been administered.


Posing another potential problem is the challenge of access in getting an appointment,
and getting to a vaccine destination. A federally run vaccine site at Cal State L.A. had
prioritized itself as a destination for people who relied on public transit. The center
           Case 1:20-cr-10126-ADB Document 13-1 Filed 03/31/21 Page 9 of 12
included a drive-through site in addition to a walk-up facility near the school’s transit
hub. It’s unclear how its closure on April 11 will affect those who are less mobile.


Access to obtain an appointment has been an ongoing challenge as more people
compete to obtain available slots.


The L.A. County Department of Public Health said its vaccine hotline received a notable
increase in calls last week after the state expanded eligibility to nearly 5 million more
people. Appointments were difficult to come by for many those first few days, in part
because the scheduling website didn’t open for pre-registration prior to the date that
eligibility went into effect and a surge in traffic made it difficult for some to get through
the system.




                                         ADVERTISEMENT




“I do think it will be several weeks before I can find an appointment,” L.A. resident
Jeanette Ziolkowski, 63, said Friday. Ziolkowski has waited patiently for her chance at a
shot, even as she watched her 68-year-old husband receive both of his Pfizer doses.
She’s not convinced that there will be enough time for her cohort to get vaccinated
before everyone becomes eligible April 15.


“Sixty-five and over has been open since January, and I believe that it is still a struggle
for many in that group,” she said.
           Case 1:20-cr-10126-ADB Document 13-1 Filed 03/31/21 Page 10 of 12

                 CALIFORNIA

                 Here are a bunch of things you can do to try to get a COVID vaccine in California
                 March 26, 2021




But as confirmed cases of coronavirus variants increase throughout the state, and some
counties see slight increases in projected transmission, state and local officials have
stressed the importance of vaccinating residents as soon as possible to avoid another
surge.




                                          ADVERTISEMENT




And despite the tight time frame for the group, many in their 50s and 60s were elated
by news of the expansion.


“I am so happy, I can’t even begin to tell you,” said Travis Stewart, 51, who has been
quarantined in her Valley Village home for almost 400 days.


For Stewart, the news came much sooner than expected: She thought her shot at a
vaccine wouldn’t come until June or July. Now she’s got everything bookmarked on her
computer — CVS, Walgreens, My Turn and other sites — ready to go come April 1.
             Case 1:20-cr-10126-ADB Document 13-1 Filed 03/31/21 Page 11 of 12
“I feel like what the state is doing is a sort of ‘soft open,’” she said, “to ready the
infrastructure for the flood that will be coming their way.”




                                             ADVERTISEMENT




After so many months of home cooking, Stewart said she is very much looking forward
to eating in a restaurant again. And she is happy not only that her chance will come
soon, but also that those under 50 won’t be far behind: Her husband, a few years
younger than her, will be in the group that becomes eligible April 15.


“It means nothing to me” Stewart said, “unless we are both vaccinated.”




CALIFORNIA   COVID-19 VACCINES




                            The perils of parenting through a pandemic
What’s going on with school? What do kids need? Get 8 to 3, a newsletter dedicated to the questions that
                                 keep California families up at night.


  Enter email address
              Case 1:20-cr-10126-ADB Document 13-1 Filed 03/31/21 Page 12 of 12

You may occasionally receive promotional content from the Los Angeles Times.
                                                  SIGN ME UP




              Hayley Smith

    Twitter      Instagram      Email       Facebook



 Hayley Smith is a Metro reporter covering breaking news for the Los Angeles Times.
 Previously she was an intern on The Times’ COVID-19 team who contributed to “The
 Pandemic’s Toll: Lives Lost in California” in partnership with the Pulitzer Center and
 USC. She holds a master’s degree in journalism from USC.



              Luke Money

    Twitter      Instagram      Email       Facebook



 Luke Money is a Metro reporter covering breaking news at the Los Angeles Times. He
 previously was a reporter and assistant city editor for the Daily Pilot, a Times
 Community News publication in Orange County, and before that wrote for the Santa
 Clarita Valley Signal. He earned his bachelor’s degree in journalism from the
 University of Arizona.



              Colleen Shalby

    Twitter      Instagram      Email       Facebook



 Colleen Shalby is a reporter for the Los Angeles Times. She previously worked at PBS
 NewsHour in Washington, D.C. She’s a graduate of George Washington University
 and a native of Southern California.



                                                 Show Comments




SUBSCRIBERS ARE READING
